EXHIBIT 10.35
 
WAFERGEN BIO-SYSTEMS, INC.
2008 EQUITY INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT




                      This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option
Agreement”), dated as of the __th day of  _______________  (the “Grant Date”),
is between Wafergen Bio-systems, Inc., a Nevada corporation (the “Company”),
and                           (the “Optionee”), a key employee of the Company or
of a Subsidiary of the Company (a “Related Corporation”), pursuant to the
Wafergen Bio-systems, Inc. 200X Equity Incentive Plan (the “Plan”).


                      WHEREAS, the Company desires to give the Optionee the
opportunity to purchase shares of common stock of the Company, par value $0.001
(“Common Shares”) in accordance with the provisions of the Plan, a copy of which
is attached hereto;


                      NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:


                      1.           Grant of Option.  The Company hereby grants
to the Optionee the right and option (the “Option”) to purchase all or any part
of an aggregate of Common Shares.  The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding
options).  Such terms and conditions are incorporated herein by reference, made
a part hereof, and shall control in the event of any conflict with any other
terms of this Option Agreement.  The Option granted hereunder is intended to be
a nonqualified stock option (“NQSO”) and not an incentive stock option (“ISO”)
as such term is defined in section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).


                      2.           Exercise Price.  The exercise price of the
Common Shares covered by this Option shall be $      per share.  It is the
determination of the committee administering the Plan (the “Committee”) that on
the Grant Date the exercise price was not less than the greater of (i) 100% of
the “Fair Market Value” (as defined in the Plan) of a Common Share, or (ii) the
par value of a Common Share.


                      3.           Term.  Unless earlier terminated pursuant to
any provision of the Plan or of this Option Agreement, this Option shall expire
on ________________ (the “Expiration Date”), which date is not more than 10
years from the Grant Date.  This Option shall not be exercisable on or after the
Expiration Date.






sf-2586899
 
1

--------------------------------------------------------------------------------

 




4.           Exercise of Option.  The Option shall vest with respect to the
first 25% of the shares when the Optionee completes 12 months of continuous
Services after the Vesting Start Date, and with respect to an additional 1/48th
of the Shares when the Optionee completes each full month of continuous Service
thereafter such that 100% of the shares will be fully vested on the 4th
anniversary of the grant date.


The Committee may accelerate any exercise date of the Option, in its discretion,
if it deem such acceleration to be desirable. Once the Option become
exercisable, it will remain exercisable until it is exercised or until it
terminates.


                      5.           Method of Exercising Option.  Subject to the
terms and conditions of this Option Agreement and the Plan, the Option may be
exercised by written notice to the Company at its principal office, which is
presently located at Bayside Technology Center, 46531 Fremont Blvd., Fremont,
California, 94538.  The form of such notice is attached hereto and shall state
the election to exercise the Option and the number of whole shares with respect
to which it is being exercised; shall be signed by the person or persons so
exercising the Option; and shall be accompanied by payment of the full exercise
price of such shares.  Only full shares will be issued.


                      The exercise price shall be paid to the Company –


                      (a)           in cash, or by certified check, bank draft,
or postal or express money order;


                      (b)           through the delivery of Common Shares;


                      (c)           by delivering a properly executed notice of
exercise of the Option to the Company and a broker, with irrevocable
instructions to the broker promptly to deliver to the Company the amount
necessary to pay the exercise price of the Option;


                      (d)           in Common Shares newly acquired by the
Optionee upon the exercise of the Option; or


                      (e)           in any combination of (a), (b), (c), or (d)
above.


In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.


                      Upon receipt of notice of exercise and payment, the
Company shall deliver a certificate or certificates representing the Common
Shares with respect to which the Option is so exercised. The Optionee shall
obtain the rights of a shareholder upon receipt of a certificate(s) representing
such Common Shares.


sf-2586899
 
2

--------------------------------------------------------------------------------

 




                      Such certificate(s) shall be registered in the name of the
person so exercising the Option (or, if the Option is exercised by the Optionee
and if the Optionee so requests in the notice exercising the Option, shall be
registered in the name of the Optionee and the Optionee’s spouse, jointly, with
right of survivorship) and shall be delivered as provided above to, or upon the
written order of, the person exercising the Option.  In the event the Option is
exercised by any person or persons after the death or disability (as determined
in accordance with section 22(e)(3) of the Code) of the Optionee, the notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise the Option.  All Common Shares that are purchased upon exercise of
the Option as provided herein shall be fully paid and non-assessable.


                      Upon exercise of the Option, Optionee shall be responsible
for all employment and income taxes then or thereafter due (whether Federal,
State or local), and if the Optionee does not remit to the Company sufficient
cash (or, with the consent of the Committee, Common Shares to satisfy all
applicable withholding requirements, the Company shall be entitled to satisfy
any withholding requirements for any such tax by disposing of Common Shares at
exercise, withholding cash from Optionee’s salary or other compensation or such
other means as the Committee considers appropriate to the fullest extent
permitted by applicable law.  Nothing in the preceding sentence shall impair or
limit the Company’s rights with respect to satisfying withholding obligations
under Section 10 of the Plan.


                      6.           Transferability of Option.  This Option is
not assignable or transferable, in whole or in part, by the Optionee other than
by will or by the laws of descent and distribution.  During the lifetime of the
Optionee, the Option shall be exercisable only by the Optionee or, in the event
of his or her disability, by his or her guardian or legal representative.


                      7.           Termination of Service by Optionee.  If the
Optionee’s service with the Company and all Related Corporations is terminated
by the Optionee for any reason other than death or disability prior to the
Expiration Date, this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of service by the Optionee at any time prior to the
earlier of (i) the Expiration Date or (ii) 30 days after the date of such
termination of service.  Any part of the Option that was not exercisable
immediately before the Optionee’s termination of service shall terminate at that
time.


                      8.           Death or Disability.  If the Optionee dies or
becomes Disabled during his or her service and, prior to the Expiration Date,
the Optionee’s service is terminated as a consequence of such death or
Disability, then this Option may be exercised, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of service by the Optionee or by the optionee’s legal
representative, at any time prior to the earlier of (i) the Expiration Date or
(ii) one year after such termination of service.  Any part of the Option that
was not exercisable immediately before the Optionee’s termination of service
shall terminate at that time.








sf-2586899
 
3

--------------------------------------------------------------------------------

 


9.           Termination of Service by Company without Cause or by Optionee with
Good Reason.  If the Optionee’s service with the Company and all Related
Corporations is terminated by the Company for any reason other than Cause (or is
terminated by the Optionee for Good Reason) prior to the Expiration Date, this
Option may be exercised, to the extent of the number of Common Shares with
respect to which the Optionee could have exercised it on the date of such
termination of employment by the Optionee at any time prior to the earlier of
(i) the Expiration Date, or (ii) one year after such termination of
service.  Any part of the Option that was not exercisable immediately before the
Optionee’s termination of employment shall terminate at that time.


                      10.           [Reserved].


                      11.           Termination for Cause.  If the Optionee’s
service with the Company and all Related Corporations is terminated by the
Company for Cause prior to the Expiration Date, any unexercised portion of this
Option shall immediately terminate at that time.


                      12.           Securities Matters.  (a)  If, at any time,
counsel to the Company shall determine that the listing, registration or
qualification of the Common Shares subject to the Option upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, or that the disclosure of non-public
information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of Common Shares
hereunder, such Option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, or satisfaction of
such condition shall have been effected or obtained on conditions acceptable to
the Board of Directors.  The Company shall be under no obligation to apply for
or to obtain such listing, registration or qualification, or to satisfy such
condition.  The Committee shall inform the Optionee in writing of any decision
to defer or prohibit the exercise of an Option.  During the period that the
effectiveness of the exercise of an Option has been deferred or prohibited, the
Optionee may, by written notice, withdraw the Optionee’s decision to exercise
and obtain a refund of any amount paid with respect thereto.


                      (b)           The Company may require: (i) the Optionee
(or any other person exercising the Option in the case of the Optionee’s death
or Disability) as a condition of exercising the Option, to give written
assurances, in substance and form satisfactory to the Company, to the effect
that such person is acquiring the Common Shares subject to the Option for his or
her own account for investment and not with any present intention of selling or
otherwise distributing the same, and to make such other representations or
covenants; and (ii) that any certificates for Common Shares delivered in
connection with the exercise of the Option bear such legends, in each case as
the Company deems necessary or appropriate, in order to comply with federal and
applicable state securities laws, to comply with covenants or representations
made by the Company in connection with any public offering of its Common
Shares or otherwise.  The Optionee specifically understands and agrees that the
Common Shares, if and when issued upon exercise of the Option, may be
“restricted securities,” as that term is defined in Rule 144 under the
Securities Act of 1933 and, accordingly, the Optionee may be required to hold
the shares indefinitely unless they are registered under such Securities Act of
1933, as amended, or an exemption from such registration is available.


sf-2586899
 
4

--------------------------------------------------------------------------------

 






                      (c)           The Optionee shall have no rights as a
shareholder with respect to any Common Shares covered by the Option (including,
without limitation, any rights to receive dividends or non-cash distributions
with respect to such shares) until the date of issue of a stock certificate to
the Optionee for such Common Shares.  No adjustment shall be made for dividends
or other rights for which the record date is prior to the date such stock
certificate is issued.


                      13.           Governing Law.  This Option Agreement shall
be governed by the applicable Code provisions to the maximum extent
possible.  Otherwise, the laws of the State of Delaware (without reference to
the principles of conflict of laws) shall govern the operation of, and the
rights of the Optionee under, the Plan and Options granted thereunder.


                      IN WITNESS WHEREOF, the Company has caused this
Nonqualified Stock Option Agreement to be duly executed by its duly authorized
officer, and the Optionee has hereunto set his or her hand and seal, all as of
the ____ day of __________, 200X.




                                                                WAFERGEN
BIO-SYSTEMS, INC.




                                                                _______________________________
                                                                By:








                                                                _______________________________

 
Optionee:



 
5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


